department of the treasury_department of the treasury internal_revenue_service internal_revenue_service washington d c washington d c number release date date uilc cc pa cbs b02 gl-807246-00 memorandum for sbse associate area_counsel san francisco from alan c levine chief branch collection bankruptcy summonses subject collection statute waiver issues this memorandum responds to your date request that we post- review a memorandum issued on date by your office and a supplemental memorandum dated date both of these memoranda discuss the validity of waivers of the collection statute_of_limitations where the waivers executed in connection with installment agreements contain certain errors this document may not be used or cited as precedent sec_6110 facts the facts as provided in the date memorandum from your office essentially are that the technical support branch sb_se area formerly the special procedures function has found that certain form_900 tax collection waivers signed by the taxpayer in conjunction with the extension of the collection statute_of_limitations expiration date csed contain errors technical support is concerned that these errors may invalidate the csed waivers the errors described include forms which were signed by a service employee other than the branch chief extend the csed for multiple years to a single date rather than the dates which conform to sec_6502 or contain an incorrect assessment_date or the wrong amount due in a separate case a revenue_officer received a waiver in connection with an installment_agreement that will pay the liability in full within the period of the original csed the revenue_officer does not want to process this waiver finally there is a question about whether the service is required to obtain form_900 as set forth in the irm where the csed is extended by statute under sec_6331 based on these facts you present the following issues cid cid cid gl-807246-00 is a form_900 that is signed by an internal_revenue_service employee other than a branch chief valid is a form_900 that contains an extension date that does not conform to the constraints of sec_6502 as applicable to requests made on or after date valid is a form_900 that contains an incorrect assessment_date or balance due but correctly states the type of tax and tax period valid may the service decline to accept a form_900 proffered with an installment_agreement ia when the service determines that the waiver is unnecessary because the ia will result in full payment of the tax penalties and interest within the sec_6502 ten-year statute_of_limitations what is the effect of an invalid form_900 on an ia in addition your supplemental memorandum of date addressed the following additional issue do sec_6331 and k act to extend the csed even without a form analysis issue who must sign the waiver in order to be valid an agreement by the taxpayer to extend the statute_of_limitations on the collection_period must be in writing entered into before the expiration of the original collection_period or a previously agreed upon extension and executed by the taxpayer and an authorized delegate of the commissioner sec_6502 sec_301_6502-1 although at one time the ninth circuit took the position that the lack of the commissioner’s signature did not invalidate the waiver this changed with 415_f2d_695 9th cir since rohde the ninth circuit’s position has been that based on the treasury regulation the commissioner’s or delegate’s signature is necessary for an effective collection waiver rohde f 2d pincite delegation_order no irm provides that the authority to sign all consents fixing the period of limitations on assessment or collection is delegated to see eg 52_f2d_1075 9th cir 284_f2d_747 9th cir gl-807246-00 certain individuals including district directors see also sec_301 a i 494_f2d_573 5th cir 868_fsupp_1197 n d cal in turn district directors may redelegate such authority to collection-revenue officers of grade gs-7 or higher irm d however the irm requires that any ias that extend beyond the original csed must be approved by a branch chief irm e we could find no court that has ruled on the issue of whether a form_900 signed in violation of the irm is still valid the closest parallel is the case of 333_fsupp_398 e d pa where the taxpayer signed a collection waiver under sec_6502 but argued that the waiver was invalid since it was signed by a revenue_officer rather than a district_director the taxpayer argued that since rohde held a waiver to be invalid without the district director’s signature the waiver in the lee case was invalid the court disagreed holding that the issue in rohde was the absence of a signature in lee the question was whether the district_director could appropriately delegate his authority and the court found that he did the court also found that had the government tried to argue that the waiver was invalid because the revenue_officer exceeded his authority the court would not hesitate to use estoppel against the government in upholding the waiver based on the court’s analysis in rohde we believe the ninth circuit would find a valid delegation of authority under sec_301_6502-1 and delegation_order no which would allow a revenue_officer to validly countersign a form_900 although the internal_revenue_manual requires the signature of a branch chief courts have held that the policies and procedures in the irm do not have the force of law 440_us_741 644_fsupp_101 w d pa citing 441_us_281 we therefore believe that a court would uphold a waiver signed by a revenue_officer rather than a branch chief presuming the appropriate redelegation order was signed as indicated on page of your november memorandum issue extension date does not conform to sec_6502 the restructuring and reform act of rra amended sec_6502 of the code effective as of date to limit the service’s ability to secure from taxpayers agreements to extend the statutory period for collection see pub director has now replaced the words district_director revproc_2001_1 sec_1 at page and dollar_figure at page in 129_f3d_1386 10th cir the tenth circuit although resolving the case on other grounds indicated that it would have found a form_900 waiver signed by a revenue_officer valid gl-807246-00 l no 112_stat_685 the service and taxpayers can now agree to an extension of the statute_of_limitations for collection under a in only two circumstances the extension is agreed to at the same time as an installment_agreement between the taxpayer and the service or the extension is agreed to prior to a release_of_levy under sec_6343 which occurs after the expiration of the statutory ten-year period for collection see sec_6502 if a waiver was secured in connection with the granting of an installment_agreement the period for collection will expire ninety days after the date specified in the waiver see sec_301_6159-1 if the waiver was not obtained at the same time as an installment_agreement the period for collection will expire not later than date or the end of the original collection statute if it would have occurred after that date see rra c the factual scenario posited by your office describes a taxpayer seeking to waive the statute_of_limitations on collection for more than one tax period form_900 waiver contains a blanket_extension of the csed to the same date even though several tax periods are affected and therefore extends the csed for some taxes beyond the period authorized by service policy we believe that such a waiver is valid even though the form_900 does not show which tax periods correspond to which cseds as required by irm f sec_301_6159-1 states that the service may require the taxpayer to agree to a reasonable extension of the collection statute as a condition of entering into an installment_agreement initially the proposed regulation did not contain the term reasonable this term was added however when concerns were raised that the provision stating that the service could require that the taxpayer agree to an extension of the collection statute could lead to unnecessarily long extensions lasting beyond the terms of the installment_agreement hence we interpret the term reasonable to mean any extension necessary to permit payment of the tax_liability under the installment_agreement consequently assuming that proper procedures were followed a waiver executed in conjunction with an installment_agreement is valid although your memorandum addresses a waiver containing an extension date not in conformance with sec_6502 no example of such nonconforming waiver is provided the example you provide is a form_900 used by the taxpayer to extend waivers granted prior to the effective date of the statute will expire no later than date except that a waiver signed in connection with an installment_agreement will expire on the 90th day after the end of the period of such extension rra c sec_6502 it is the policy of the service that extensions of the statutory period for collection be limited to five years beyond the original statutory period for collection for each tax_assessment see irm gl-807246-00 the csed for several tax periods where the form_900 uses only a single csed for each of those periods such a form_900 does not violate sec_6502 which mandates only that the waiver be entered into at the time of the installment_agreement and does not limit the length of time for which the taxpayer may waive the csed the waiver may not be in accord with service policy which provides that any extension of the csed should be limited to five years irm f the service has recognized however that as a practical matter some waivers will not be able to conform with this five-year extension policy accordingly the service has provided that a form_900 waiver which contains multiple tax periods may provide for a single csed extension date which should correspond with the latest date necessary to full pay the installment_agreement see irm in addition to this policy decision by the service there is a legal prohibition which prevents the service from rescinding a waiver extending the statute_of_limitations on collection as will be discussed in issue below a waiver is not a contract yet rescission is a contract principle see generally 17a am jur 2d contracts sec_512 in order to rescind a contract the parties to the contract must mutually agree to cancel the contract the same ‘meeting of minds’ is needed that was necessary to make the contract in the first place 150_us_312 moreover in order to be valid an agreement to cancel or rescind a contract requires some consideration 90_f2d_233 7th cir the unilateral nature of a waiver however forecloses the option of a meeting of minds needed to rescind a contract furthermore since the benefit or detriment of a waiver or an agreement to rescind a waiver is unilateral the necessary consideration is also lacking 17a am jur 2d contracts sec_515 as such the taxpayer and the service may not agree to ‘rescind’ a waiver extending the statute_of_limitations on collection likewise execution of a subsequent shorter waiver will not alter or invalidate the first longer waiver see generally 93_f2d_488 2d cir in 76_fsupp_442 s d cal for example the court rejected the taxpayer’s argument that a subsequent waiver to a date certain limited an earlier unlimited waiver of the collection statute the court stated the extension already in effect was not reduced by additional unilateral waivers since the government relinquished no rights by accepting them id pincite see also 232_fsupp_489 s d n y consequently a waiver extending the statute_of_limitations on collection cannot be modified canceled or superseded by another waiver we concur that a waiver not authorized by sec_6502 is invalid however from the facts presented it is our view that a form_900 which contains multiple tax a separate rule applies to extensions signed prior to date see rra c gl-807246-00 periods but a single extended csed date is not in violation of the statute because the irm authorizes such a waiver and because the service cannot rescind or invalidate such a waiver once it is signed we believe the service can enforce the waiver to the extended csed date issue waiver with incorrect information a tax_collection_waiver executed pursuant to sec_6502 is not a contract 280_us_453 rather it is a voluntary unilateral waiver of a defense by the taxpayer strange v united 282_us_270 though courts have in limited contexts applied contractual analysis to solve problems related to waivers no court has held that a waiver is a contract 282_us_277 80_tc_1035 robertson v commissioner t c memo therefore a taxpayer must demonstrate some noncontractual basis such as prejudice or lack of due process to invalidate a waiver on the grounds that the form_900 contains an incorrect assessment_date or balance due by contrast the burden of proving the existence and validity of a collection waiver lies with the government 977_f2d_1067 7th cir united_states v grabscheid u s t c n d ill when the taxpayer raises the statute_of_limitations as a defense to collection and the original collection_period has expired the statute is presumed expired and the burden of showing that it was extended either by law or by agreement shifts to the government schenk v commissioner t c memo the few cases which have dealt with this tension between the need of the taxpayer to show that the error on the waiver form had a material effect and the need of the government to prove the csed has not expired are detailed in your november memorandum from page sec_12 through the cases detailed are schenk v commissioner t c memo taxpayer-altered form 872-a invalid to extend collections statute united_states v grabscheid u s t c e d ill waiver invalid as to periods owed by taxpayer but not listed on form 568_fsupp_818 n d tex waiver which did not list tax periods and amount separately but had correct totals held valid when taxpayer admitted liability and rosenblum v united_states 699_fsupp_284 s d fla form with incorrect tax period and balance due upheld by court no particular form or words necessary for valid waiver gl-807246-00 you conclude that as there is no precedent on this issue in the ninth circuit each waiver must be evaluated on a case-by-case basis although not without exception we note that the general_rule applied by the courts in the case of tax notices which contain technical errors is that they will be deemed valid when the taxpayer has not been misled by the errors and was not prejudiced because he had the opportunity to contest the assessment on the merits see eg 571_f2d_174 3d cir assessment valid despite clerical errors where taxpayer not misled as to proper year in question or amount in controversy 908_f2d_18 5th cir rejecting challenge to sec_6700 assessment because of failure to specify tax period 881_f2d_340 6th cir same 206_fsupp_773 s d n y aff'd 311_f2d_918 2d cir assessment valid even where notice of assessment identified incorrect tax period 386_fsupp_499 n d texas aff'd mem 514_f2d_1070 5th cir sec_6672 assessment valid although notice states incorrect employer where taxpayer knew of clerical_error see also 900_f2d_1144 7th cir excessive assessment is not void so long as correct amount of tax can be ascertained from supporting records 974_f2d_1064 9th cir same cf 384_f2d_863 5th cir assessment invalid where certificate of assessment not signed 201_fsupp_224 w d ark appeal dismissed 305_f2d_377 8th cir incorrect tax_year on tax_deficiency notice invalidated assessment despite taxpayer's knowledge of error while we acknowledge that litigation hazards may exist we believe that a form_900 which contains clerical errors but which correctly states the type of tax and the applicable tax period would be upheld by the courts the prevailing view is indicated by the court in 25_bta_238 aff’d 66_f2d_296 3d cir which states where the taxpayer by the execution of the waiver has obtained delay in the collection of additional taxes and a more deliberated and thorough consideration of his claim in abatement and where the waiver is regular in form except in the respect which we have enumerated the waiver was missing the affected tax_year and is in possession of the proper governmental bureau every presumption should be taken in favor of its validity and binding effect given that the taxpayer has signed the waiver has received other notice of his tax_liabilities and has benefitted from the government’s forbearance of collection we believe it unlikely a court would invalidate a collection waiver solely on the basis of a clerical_error gl-807246-00 issue waiver on full pay ia until it has been signed and thus becomes effective the service may decline to accept a waiver where the waiver is unnecessary since the ia will full pay within the csed irm there is no statutory requirement that a waiver once requested by a taxpayer must be granted however once an ia has been entered into the service has adopted a policy that it cannot subsequently request a waiver irm thus if the service errs in determining that the ia will full pay within the csed or the taxpayer and the service enter into a subsequent ia covering the same tax period the service no longer can request a csed waiver irm c b for this reason we agree with your recommendation that a revenue_officer not enter into a waiver unless otherwise necessary issue invalid waiver’s effect on ia sec_6159 provides that an installment_agreement remains in effect for its term unless information which the taxpayer provided to the service prior to the date the agreement was entered into was inaccurate or incomplete collection of the tax is in jeopardy the financial condition of the taxpayer has significantly changed or the taxpayer fails to pay an installment to pay any other tax_liability when due or provide financial information requested by the service sec_6159 see also i r m these are the sole grounds for termination there is no basis in the statute sec_301_6159-1 or the legislative_history to permit the service to terminate an installment_agreement because the associated csed waiver is invalid issue effect of sec_6331 your advisory notes that under sec_6331 the service may not levy on property or rights to property of a taxpayer during any period in which an installment_agreement is in effect or during the period the installment_agreement is pending until days after it is rejected prior to date sec_6331 further provided that the statute_of_limitations for collection after assessment under sec_6502 was suspended for the period in which the service was prohibited from levying the service as a matter of policy never adopted this suspension_period instead the service considered only a valid waiver via form_900 as extending the csed in any case this statutory exception was recently removed by a technical correction in section b of p l stats ____ effective date the statute_of_limitations for collection after assessment will not be suspended because the service is prohibited from levy we therefore recommend that the portion of your date memorandum titled sec_6331 extends the collection statute during the period the irs cannot collect due to the pendency of an ia found on page gl-807246-00 and the entirety of your date memorandum be withdrawn sb_se should instead be advised to follow the procedures set forth in irm additional comments on page of the memorandum the last sentence reads in part congress has statutorily provided for tolling of the statute during the pendency of the ia for days after the irs terminates an ia although the service must provide the taxpayer at least days notice prior to terminating an ia the csed is tolled for a period of days after the expiration of the term stated in the ia and any applicable written extension sec_6502 conclusion on question one we agree with your november memorandum that a form_900 waiver signed by a revenue_officer but not a branch chief would be valid if an appropriate delegation_order exists on question two we disagree with your office that under the facts presented a waiver for multiple tax periods which contains a single extension of the csed date is invalid either under sec_6502 or current service policy as to question three we believe that a factual error involving the assessment_date or amount due would not invalidate a waiver absent affirmative misconduct by the service we agree in question four that the service need not accept or sign a waiver where the ia provides for full payment within the original csed and further agree with your office that it is to the taxpayer’s benefit in case of default that such a waiver not be signed on question five we agree that the service cannot request another waiver once the ia has been accepted nor can the service terminate the ia based on an invalid waiver finally we recommend that your response to the last question posed by technical support dealing with the effect of sec_6331 on the csed in both the november and december memoranda be withdrawn and a supplemental response detailing the effect of the recent legislative change to sec_6331 be provided to collection if you have any further questions please call this memorandum clarified the preceding discussion of sec_6331 for a form_900 entered into before the effective date of sec_6331 sec_6159
